STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   January 9, 2018
               Plaintiff-Appellee,

v                                                                  No. 335147
                                                                   Eaton Circuit Court
JOHN BUCHAN CRAWFORD, II,                                          LC No. 16-020143-FH

               Defendant-Appellant.


Before: O’CONNELL, P.J., and HOEKSTRA and SWARTZLE, JJ.

PER CURIAM.

       Defendant appeals as of right from his convictions following a jury trial of resisting and
obstructing, MCL 750.81d(1), and disturbing the peace, MCL 750.170. Defendant was
sentenced to 30 days in jail on each count, to be served on weekends, and to probation for 18
months. We affirm.

                                      I. BACKGROUND

        On February 14, 2016, defendant walked into the Lansing Mall wearing full black body
armor and carrying what appeared to be a rifle on his shoulder, a pistol on his hip, and a
collapsible police baton. The firearms turned out to be airsoft guns, but the orange tips that
generally identify them as such had been concealed with black paint. Defendant’s appearance
frightened several mall patrons who called 911 and informed a security officer of defendant’s
presence. The mall security officer approached defendant and asked him to leave in accordance
with the mall’s no-firearm policy. Defendant left the mall, and then three police officers
confronted him. Defendant informed the officers that the firearms were airsoft guns. Officers
informed defendant that he was not under arrest, but that they needed to detain him to search him
for weapons. Despite this explanation, defendant was hesitant to follow the instructions to place
his hands on his head. Defendant became agitated and tensed his body and pulled his arms
inward. When officers attempted to handcuff defendant, defendant forcefully resisted.
Ultimately, the officers performed a takedown maneuver to gain more control over defendant.
Still, even after he was brought to the ground, defendant continued to resist by kicking and
grabbing one officer’s leg.

        At trial, the jury heard testimony from four witnesses who explained their reactions to
defendant when they saw him at the Lansing Mall, as well as the testimony of the mall security
officer and the responding police officers. The jury also listened to two 911 calls that witnesses
                                               -1-
made when they became fearful over defendant’s appearance at the mall. Additionally, the jury
viewed the mall security camera footage and body camera footage from one of the responding
officers.

        Defendant testified in his own defense and flatly denied that he was resisting arrest.
Rather, defendant argued that the difficulty police officers had in detaining him was due to a lack
of cooperation among the officers, with each officer pulling his arms in a different direction. On
cross-examination, the prosecutor addressed the issue of mass-shooting events that had been
swirling around the trial, and drew comparisons between defendant’s appearance on the day in
question and several well-known mass-shooting events. Ultimately, defendant was convicted of
the above-mentioned crimes. Defendant now appeals those convictions.

                                         II. ANALYSIS

        The Prosecution’s Cross-Examination of Defendant Was Proper. Defendant first claims
that the prosecution committed misconduct during its cross-examination of defendant through
the following exchange:

       Q. I wanna, I wanna list a few things for you; and let me see if you can tell me
       what these all have in common. Columbine. Sandy Hook. Aurora. Orlando.
       San Bernardino. Any of those ring a bell?

       A. People got shot there.

       Q. Okay. A little bit more. People get shot every day. Anything special about
       those places?

       A. I’m not sure.

       Q. Mass shootings?

       A. Sure.

       Q. Okay. Do you understand and let me ask. Did you think about when you went
       into the mall dressed wearing what we’ve seen on the table today . . . how that
       could seem to some people?

       A. Yeah.

Defense counsel did not object, thus we review this unpreserved claim for plain error affecting
defendant’s substantial rights. People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).
“Reversal is warranted only when the plain, forfeited error resulted in the conviction of an
actually innocent defendant or when an error seriously affected the fairness, integrity or public
reputation of judicial proceedings independent of the defendant’s innocence.” Id. at 763
(internal citation and quotation notation omitted).

       Prosecutorial misconduct issues are decided on a case-by-case basis by examining the
pertinent portion of the record and evaluating the prosecutor’s questions in context. People v

                                                -2-
Rodriguez, 251 Mich. App. 10, 30; 650 NW2d 96 (2002). The propriety of the prosecutor’s
questions depends on all the facts of the case. Id. The disputed comments must be read as a
whole and evaluated in the light of defense arguments and the relationship they bear to the
evidence admitted at trial. Id. The test of prosecutorial misconduct is whether the defendant was
denied a fair and impartial trial. Id. at 29-30.

         The prosecution’s questioning was entirely proper. The resisting and obstructing statute,
MCL 750.81d(1), states that “an individual who assaults, batters, wounds, resists, obstructs,
opposes, or endangers a person” is guilty of the crime of resisting and obstructing if “the
individual knows or has reason to know [the person] is performing his or her duties.” Here,
defendant walked into a mall wearing what appeared to be full tactical gear including an assault
rifle, pistol, and police baton. Defendant’s appearance was similar to that of the individuals that
committed previous well-known mass-shooting events and created the impression that defendant
was intending to accomplish the same. Defendant’s knowledge of previous well-known mass-
shooting events was clearly relevant to defendant’s knowledge of whether officers were
performing their duties by detaining defendant to search him for weapons. Accordingly, there
was no prosecutorial misconduct regarding the challenged cross-examination.

       Moreover, even assuming for the sake of argument that the challenged remarks were
improper, by the time defendant was cross-examined, mass-shooting events were referenced
several times at trial by defense counsel, witnesses, and the prosecution. The prosecution’s
cross-examination of defendant merely addressed the same topic that had been discussed
throughout trial—a topic that was inevitably at issue because of the similarity between
defendant’s appearance and several mass-shooting events. The prosecution’s cross-examination
of defendant did not improperly interject anything into the trial that was not already made an
issue by defendant’s own actions. The prosecution’s cross-examination did not prejudice
defendant’s defense, and defendant is not entitled to any relief. Finally, to the extent that
defendant argues alternatively that defense counsel was ineffective for failing to object to the
prosecution’s cross-examination, defense counsel is not ineffective for failing to object to a
proper line of questioning that does not prejudice defendant’s defense. See People v Gist, 188
Mich. App. 610, 613; 470 NW2d 475 (1991).

        The Trial Court’s Resisting-and-Obstructing Instruction Was Proper. Next, defendant
claims that he was deprived of a fair and impartial trial because the trial court relied on an
outdated jury instruction regarding defendant’s resisting-and-obstructing charge. The challenged
instruction states:

       The defendant is charged with the crime of assaulting, resisting or obstructing a
       police officer. To prove this charge, the prosecutor must prove the following
       elements beyond a reasonable doubt:

       First, that the defendant assaulted, battered, wounded, resisted, obstructed,
       opposed or endangered an Eaton County Sheriff or deputy sheriff, Brian [sic]
       Brian Thomas. Obstructing excludes the use or threatened use of physical
       interference or force or a knowing failure to comply with a lawful command. The
       defendant must have actually resisted by what he said or did, but physical
       violence is not necessary.

                                                -3-
       Second, that the defendant knew or had reason to know that the person the
       defendant assaulted, battered, wounded, resisted, obstructed, opposed or
       endangered was a sheriff or deputy performing his duties at the time.

We review defendant’s unpreserved claim of instructional error for plain error affecting his
substantial rights. People v Aldrich, 246 Mich. App. 101, 124-125; 631 N.W.2d 67 (2001).

        Generally, under MCL 768.29, it is the trial court’s duty to “instruct the jury as to the law
applicable to the case and in [its] charge make such comment on the evidence, the testimony and
character of any witnesses, as in his opinion the interest of justice may require.” The jury
instructions must must fully and fairly present the case to the jury in an understandable manner
and must include all of the elements of the crime charged and any material issues, defenses, and
theories for which there is evidence in support. People v McGhee, 268 Mich. App. 600, 606; 709
NW2d 595 (2005). Even if the instructions contain imperfections, error necessitating reversal
does not result if “they fairly presented the issues” and “sufficiently protected the defendant’s
rights.” Aldrich, 246 Mich. App. at 124.

        Defendant argues that the jury should have been instructed on the lawfulness of the police
activity and instructed to determine whether defendant’s detention was lawful. See People v
Vanmdenberg, 307 Mich. App. 57, 69-70; 859 NW2d 229 (2014). Defendant, however, waived
any challenge to the jury instructions by defense counsel’s affirmative statement that defendant
had no objection to the instructions. People v Kowalksi, 489 Mich. 488, 504-505; 803 NW2d 200
(2011).

        Moreover, even had defendant not waived his challenge, we would find the instruction
proper. Defendant never put the lawfulness of his detention at issue. Rather, defendant’s theory
of the case, as evidenced by defendant’s own testimony, was that he did not resist detention.
Because defendant did not present any evidence or argument challenging the lawfulness of his
detention, defendant was not entitled to an instruction on that issue. See MCL 768.29; McGhee,
268 Mich. App. at 609.

        Alternatively, defendant argues that defense counsel was ineffective for failing to
challenge the lawfulness of defendant’s detention. Again, we disagree. Defense counsel is not
ineffective for failing to raise a futile challenge, Gist, 188 Mich. App. at 613, and any challenge to
the lawfulness of defendant’s detention would have been meritless. Defendant entered a busy
mall while wearing full tactical gear and carrying what appeared to be real weapons.
Defendant’s conduct alarmed several of the mall’s patrons who called 911. Responding officers
clearly had reasonable grounds to believe defendant was armed and dangerous and lawfully
detained defendant for the purposes of searching defendant’s person for weapons. Terry v Ohio,
392 U.S. 1, 30-31; 88 S. Ct. 1868; 20 L. Ed. 2d 889 (1968). The detention was necessary to protect
the safety of the officers and the mall’s patrons, see id. and the police officers’ adherence to
protocol likely prevented this unnecessary situation from escalating.




                                                -4-
Affirmed.



                  /s/ Peter D. O'Connell
                  /s/ Joel P. Hoekstra
                  /s/ Brock A. Swartzle




            -5-